Title: To Thomas Jefferson from Henry Knox, 11 September 1793
From: Knox, Henry
To: Jefferson, Thomas



Sir
War Department Septemb. 11. 1793

The Swedish neutral Vessel having been brought into our ports before the fifth of August, is not comprehended in the rule to restore Vessels taken by the illicit privateers after that period.
It would appear to me, that the appeal to the Circuit Court should be prosecuted. If the event should then be unfavorable, and it should be proper to interfere with force, it must I conceive be by virtue of a special rule, and orders from the President of the United States.
If I err in this opinion, I shall be much obliged to you to point out the mode of procedure. I have the honor to be with great respect Sir Your obedt. hble servant 

H Knox

 